IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,666-04


              EX PARTE ISRAEL LARA, AKA ISRAEL LARA, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 11-1327-CR-C IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

assault and failure to stop and render aid and was sentenced to imprisonment for seven and five

years. He did not appeal convictions.

        Applicant contends, among other things, that he was denied due process when he was

reviewed for release to mandatory supervision. His sentence for failure to stop and render aid has

discharged, and he has not raised collateral consequences. See TEX . CODE CRIM . PROC. art. 11.07,

§ 3(c). Accordingly, the claims relating to this conviction are dismissed. Applicant’s sentence for
                                                                                                 2

intoxication assault has not discharged, but after independently reviewing the record, we find that

his claims relating to this conviction are without merit and are denied.

Filed: January 11, 2017
Do not publish